    Case 1:19-cv-00597 Document 48 Filed 02/17/21 Page 1 of 2 PageID #: 288




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

JAMES E. GRAHAM II; DENNIS ADKINS;
ROGER WRISTON; AND DAVID B. POLK;
On behalf of themselves and
Others similarly situated; and
UNITED MINE WORKERS OF AMERICA,
INTERNATIONAL UNION

                        Plaintiffs,

        v.                                           Civil Action No. 1:19-cv-00597

JUSTICE ENERGY CO. INC.;
KEYSTONE SERVICE INDUSTRIES, INC.
BLUESTONE COAL CORPORATION;
DOUBLE-BONUS COAL CO.; and
SOUTHERN COAL CORPORATION,

                        Defendants.

                                             ORDER


        The Court, having considered the parties’ report of January 29, 2021 and the

representations of the parties therein, hereby ORDERS that the parties shall continue to attempt

to resolve outstanding issues in the above-captioned case and thereafter shall submit an additional

report to this Court no later than March 5, 2021 at which time the parties shall apprise the Court

of the status of such efforts.

        All other provisions of the January 20, 2020 consent order remain in full force and effect.

        IT IS SO ORDERED this 17th day of February, 2021


                                                     ENTER:



                                                     David A. Faber
                                                     Senior United States District Judge

                                                 1
    Case 1:19-cv-00597 Document 48 Filed 02/17/21 Page 2 of 2 PageID #: 289




Respectfully Submitted By:

/s/ Keven F. Fagan
Kevin F. Fagan, Esquire - WVSB No. 5216
United Mine Workers of America
18354 Quantico Gateway Drive, Suite 200
Triangle, Virginia 22172
(703) 291-2425
(703) 291-2448 (fax)
kfagan@umwa.org

/s/ Timothy J. Baker – Pro Hac Vice
United Mine Workers of America
18354 Quantico Gateway Drive
Triangle, VA 22172
(703) 291-2418
(703) 291-2448 (fax)
tjbaker@umwa.org

Counsel for Plaintiffs

/s/ Chris Schroeck
Chris Schroeck, Esq. (WV Bar #13686)
302 S. Jefferson Street
Roanoke, VA 24011
Phone: (540) 492-4080, x211
Cellular: (540) 986-5354
Fax: (540) 301-1370
chris.schroeck@bluestone-coal.com

Counsel for Defendants




                                          2
